                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION


LISA RYAN MURPHY                                                                     PLAINTIFF
ADC #760343

v.                                No: 1:18-cv-00070 JM-PSH


HUTCHINSON, et al.                                                                DEFENDANTS


                                             ORDER

       The Court has reviewed the Proposed Findings and Partial Recommended Disposition

(Doc. No. 130) submitted by United States Magistrate Judge Patricia S. Harris and the objections

filed. After carefully considering the objections and making a de novo review of the record in this

case, the Court concludes that the Proposed Findings and Partial Recommended Disposition should

be, and hereby are, approved and adopted in their entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED that the defendants’ motions for summary judgment (Doc.

No. 84 & 92) are granted. Murphy’s claims are dismissed without prejudice for failure to exhaust

available administrative remedies.



       DATED this 24th day of July, 2019.



                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE
